Title: Madame de Staël Holstein to Thomas Jefferson, 10 November 1812
From: Staël Holstein, Anne Louise Germaine Necker, baronne de
To: Jefferson, Thomas


          ce 10 novembre 1812 Stockolm—
          je suis enfin échappée my dear Sir au joug qui pese sur la moitié de l’Europe et je puis répondre librement à la lettre que vous m’avez fait l’honneur de m’écrire par Mr le ray de chaument —les évènements actuels aussi m’incitent à vous dire ma pensée et j’espère que vous accueillerez avec bienveillance ce que ma sincérité m’inspire—je ne prétends point connaitre les circonstances qui ont donné lieu aux sujets de plainte de l’amérique contre l’angleterre, j’ose vous présenter la question sous un point de vue plus étendu—vous avez vu les premiers jours de la révolution de France et je me rappelle que chez mon père vous disiez aux hommes exagérés que leurs principes démagogiques ramenneraient le despotisme en France, votre prédiction s’est accomplie, l’Europe et le genre humain sont courbés sous la volonté d’un seul homme qui veut établir la monarchie universelle, déja l’allemagne, l’italie la hollande le dannemarck &c suit des provinces de France. ce que l’Emp. Napoléon hait personnellement ce sont les gouvernements libres il se sert de vous maintenant contre l’Angleterre mais lorsqu’il espérait faire adopter à l’Angleterre une paix astucieuse vous savez surement qu’il lui a proposé (ce qu’elle a rejetté avec le plus grand mépris) de l’aider à faire des états unis un apanage d’un prince d’Angleterre.—Si, par un malheur qui mettrait la race humaine en deuil l’Angleterre étoit asservie et que sa marine put tomber entre les mains du vainqueur de la terre c’est contre vous qu’il la tournerait car vos principes sont les plus opposés du monde aux siens et il voudrait éffacer de l’histoire même les tems où les hommes n’ont pas été soumis au despotisme d’un seul—vos anciens amis Mr de la fayette Mr de Sully vous parleraient le même language que moi si la parole leur était rendue—vous me direz que l’Amérique n’a rien à faire avec le continent de l’Europe? mais n’a t’elle rien à faire avec l’espece humaine? pouvez vous être indifférent à la cause des nations libres vous la plus républicaine de toutes? pouvez vous être indifférent à la cause des penseurs vous my dear Sir qui étes placé au premier rang parmi eux? Si vous passiez trois mois en france votre généreux sang bouillonnerait dans vos veines et vous ne pourriez souffrir de servir les projets de Napoléon même en croyant faire du bien à votre patrie—l’Angleterre depuis dix ans est la seule digue contre ce despotisme singulier qui réunit tout ce que la barbarie et la civilisation peuvent fournir de moyens pour avilir l’espèce humaine quand une nation de douze milliers d’hommes est obligée de lutter contre cent milliers contraints par un seul est il étonnant que quelques abus se glissent dans les moyens qu’elle est forcée d’employer pour résister—tous vos anciens amis d’europe tous ceux que pensaient comme vous quand vous avez soutenu l’indépendance de l’Amérique attendent de vous la cessation d’une guerre qui leur parait une guerre civile car les peuples libres sont tous de la même famille—oui le plus grand malheur qui peut arriver aux Américains dans la guerre actuelle ce seroit de faire un véritable mal à leurs ennemis car alors les Anglais ne seraient plus en état de vous servir de rempart contre le despotisme de l’emp. de france ou plutot d’Europe quand il aurait renversé la liberté anglaise c’est à la vôtre qu’il s’attaquerait. l’emp. si habile dans l’art de dissimuler ne dissimule pas mème sa résolution d’écraser toute nation qui veut ètre indèpendante—il n’est donc pas permis d’ignorer la volonté de cet hommé qui est plus remarquable encor comme un systeme que comme un caractere et ce systeme se compose de toutes les idées antiphilosophiques qui ait jamais opprimé le monde—
          pardon my dear sir d’oser vous parler avec tant de franchise, je puis voir sans en souffrir les noms des princes allemands sur la liste des alliés du despotisme mais le nom de jefferson sur une telle liste, voila ce qui trouble les amis de la liberté et vous finiriez peut ètre par décourager vous méme du culte politique que vous avez si généreusement professé toute votre vie—
          rèpondez moi my dear sir ses l’adresse de votre Consul en Suède Mr Speyer et dites moi surtout que vous ne me savez pas mauvais gré d’avoir osé vous tenir le language que vous adresserait mon pére si cet homme dont le génie était ami de l’ordre comme de la liberté habitait encore sur cette terre—adieu adieu—
          god bless you and deliver Europe—farewell.Necker de Staël holstein
         
          Editors’ Translation
          
            10 November 1812 Stockholm—
            I have finally escaped, my dear Sir, from the yoke that oppresses half of Europe and I am able to respond freely to the letter you did me the honor of sending me through Mr. Le Ray de Chaumont —current events also incite me to reveal my thoughts to you and I hope you will receive them with a friendliness as great as the sincerity which inspires them—I do not pretend to know the circumstances that gave rise to the points of contention between America and England, I dare present the question to you from a broader point of view—you witnessed the first days of the French Revolution, and I remember that at my father’s house you told men with extreme views that their demagogic principles would return despotism to France. Your prediction has come true, Europe and mankind are bent under the will of a single man who wants to establish a universal monarchy. Already Germany, Italy, Holland, Denmark, etc., are provinces of France. The Emperor Napoleon personally hates free governments. He is now using you against England, but you must know that when he hoped to make a politic peace with England, he suggested (and she rejected it with the greatest contempt) that he help her make the United States the appanage of an English prince.—If, by some misfortune that would put the human race in mourning, England were to become enslaved, and if her navy were to fall into the hands of the conqueror of the earth, he would turn against you, because your principles are the most opposed in the world to his and he would want to erase from history the time when men were not enslaved to the despotism of one man—your old friends Mr. Lafayette and Mr. de Sully would say the same things to you if they were again free to speak—you will tell me that America has nothing to do with the continent of Europe? But does it not have something to do with mankind? Can you be indifferent to the cause of free nations when yours is the most republican of them all? Can you be indifferent to the cause of thinking men when you my dear Sir are ranked first among them? If you spent three months in France your generous blood would boil in your veins and you could not serve Napoleon’s plans even if you thought them beneficial to your fatherland—during the last ten years, England has been the sole barrier against this singular despotism that unites all the means that barbarism and civilization can offer to degrade mankind. When a nation of twelve million men is forced to fight against one hundred million coerced by one man, is it astonishing that a few abuses slip into the means that it is forced to use to resist?—all your old friends in Europe, all the ones who thought like you when you were supporting American independence expect you to end a war that seems like a civil war to them, because free people all belong to the same family—yes, the greatest misfortune that could befall the Americans in the current war would be to do real harm to their enemies, because then the English would no longer be able to serve as your bulwark against the despotism of the emperor of France, or rather of England. When he shall have overthrown the liberty of England he will attack your freedom next. The emperor, generally so skilled in the art of secrecy is making no secret of his resolution to crush any nation that wants to be independent—therefore, one must not be allowed to ignore the will of this man, whose system is even more remarkable than his character, a system composed of all the antiphilosophical ideas that ever oppressed the world—
            Pardon me my dear Sir for daring to talk to you with such frankness, I can see without pain the names of German princes on the list of allies of despotism, but Jefferson’s name on such a list, this disturbs the friends of liberty and could dissuade people from the political beliefs that you have so unselfishly professed all your life—
            Respond to me my dear Sir care of your consul in Sweden, Mr. Speyer, and above all tell me that you do not think badly of me for having dared to talk to you as my father would have done if this man, whose spirit was as friendly to order as to liberty, still inhabited this earth—goodbye goodbye—
            god bless you and deliver England—farewell.Necker de Staël holstein
          
        